     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 1 of 32

1    John E. Hill, State Bar #45338
     Enrique Martínez, State Bar #206884
2
     LAW OFFICES OF JOHN E. HILL
3    333 Hegenberger Road, Ste. 500
     Oakland, CA 94621
4    Telephone: (510) 588-1000
     Facsimile: (510) 632-1445
5    enriquemartinez@hill-law-offices.com

6
     Attorneys for Plaintiffs & Putative Class
7

8                                 UNITED STATES DISTRICT COURT
9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                          FRESNO DIVISION

11
      MARIO CORTEZ, MARIA CISNEROS,                  Case No.: 1:17-CV-01647-DAD-SKO
12    ANTONIO TOSCANO, FRANCISCO JAVIER
      GONZALEZ, JESUS RODRIGUEZ, CECILIA
13    GARCIA, JOSE LUIS RAYGOZA, and JOSE            PLAINTIFFS’ MEMORANDUM OF
      GUZMAN, on behalf of themselves and all        POINTS AND AUTHORITIES IN
14    others similarly situated,                     SUPPORT OF MOTION FOR
                                                     PRELIMINARY APPROVAL OF CLASS
15          Plaintiffs,                              AND COLLECTIVE ACTION
                                                     SETTLEMENT
16    vs.
                                                     Judge:   Hon. Dale A. Drozd
17                                                   Date:    TBD
      VIEIRA CUSTOM CHOPPING, INC., a                Time:    9:30 a.m.
18    California Corporation; V & S COMMODITY,
      INC., a California Corporation; CHRISTINA      Place:   Courtroom 5
19    VIEIRA; and MATTHEW SEPEDA,
20                                    Defendants.
21

22

23

24

25

26

27

28




      MPA ISO MOTION FOR PRELIMINARY APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 2 of 32


1                                             TABLE OF CONTENTS
     INTRODUCTION ........................................................................................................................... 1
2
     BACKGROUND ............................................................................................................................. 3
3
               I.         Factual Background ................................................................................................. 3
4
               II.        Procedural History ................................................................................................... 5
5
               III.       Proposed Settlement ................................................................................................ 6
6
                          A.         Settlement Class .......................................................................................... 6
7
                          B.         Settlement Terms......................................................................................... 6
8
                                     1.         Expenses of the Claims Administrator ............................................ 6
9
                                     2.         Payment to California Labor and Workforce Development
10
                                                Agency............................................................................................. 6
11
                                     3.         Incentive Payments to Named Plaintiffs ......................................... 7
12
                                     4.         Attorney Fees and Costs .................................................................. 7
13
                                     5.         Allocation of Net Settlement Fund .................................................. 7
14
                                     6.         Unclaimed Funds ............................................................................. 7
15
                                     7.         Release of Claims ............................................................................ 8
16
                          C.         Implementation Schedule ............................................................................ 8
17
     ARGUMENT .................................................................................................................................. 9
18
               I.         The Court Should Preliminarily Certify the Settlement Class ................................ 9
19
                          A.         The Rule 23(a) Prerequisites Are Met ....................................................... 10
20
                                     1.         The Proposed Class Satisfies the Numerosity Requirement ......... 10
21
                                     2.         The Commonality Requirement Is Met ......................................... 10
22
                                     3.         The Typicality Requirement Is Met ............................................... 11
23
                                     4.         Plaintiffs and Their Counsel Satisfy the Adequacy
                                                Requirement .................................................................................. 11
24
                          B.         The Rule 23(b)(3) Requirements Are Met ................................................ 12
25
                                     1.         Common Questions Predominant over Individual Questions ....... 13
26
                                     2.         Class Treatment Is Superior to Individual Treatment ................... 13
27
               II.        The Court Should Conditionally Certify the Collective Action Under the
28


      MPA ISO MOTION FOR PRELIMINARY APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 3 of 32

                          FLSA ..................................................................................................................... 14
1
               III.       The Proposed Settlement Meets the Requirements for Preliminary Approval ..... 15
2
                          A.         A Bona Fide Dispute Exists for the FLSA Claim ..................................... 16
3
                          B.         The Settlement Process Was Procedurally Fair......................................... 17
4
                          C.         The Settlement Agreement Is Substantively Fair ...................................... 18
5
                                     1.         The Settlement Amount Is Adequate ............................................ 18
6
                                     2.         The Attorney Fees and Costs Are Reasonable .............................. 20
7
                                     3.         The Incentive Payment Is Reasonable ........................................... 21
8
                                     4.         The Narrow Release of Class and FLSA Claims .......................... 23
9
               IV.        Notice .................................................................................................................... 24
10
                          A.         The Proposed Method and Form of Class Notice Is Fair and Adequate ... 24
11
                          B.         The FLSA Notice Is Proper ....................................................................... 25
12
     CONCLUSION ............................................................................................................................. 25
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      MPA ISO MOTION FOR PRELIMINARY APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 4 of 32


1                                     TABLE OF AUTHORITIES
2                                             CASES
3     Acosta v. Frito-Lay, Inc.

4            (N.D. Cal. Jan. 31, 2018) No. 15–CV–02128–JSC, 2018 WL 646691..…………2, 17, 18, 21

5    Aguilar v. Wawona Frozen Foods
             (E.D. Cal. May 19, 2017) No. 1:15-cv-00093-DAD-EPG, 2017 WL 2214936……....…… 22
6
     Alberto v. GMRI, Inc.
7
             (E.D. Cal. 2008) 252 F.R.D. 652, 665……………………………………………………….2
8
     Amchem Products, Inc. v. Windsor
9            (1997) 521 U.S. 591…………………………………………………………………….13, 14
10
     Armstrong v. Davis
             (9th Cir. 2001) 275 F.3d 849..……………………………………………………………….11
11   Arredondo v. Delano Farms Co.
12           (E.D. Cal. Sept. 23, 2017)No. 1:09-CV-01247-MJS, 2017 WL 4340207 .……………..….20
     Betancourt v. Advantage Human Resourcing, Inc.
13
             (N.D. Cal. Jan. 28, 2016)No. C-11-00594 DMR, 2014 WL 954516……………………...20
14   Brinker Rest. Corp. v. Superior Court
             273 P.3d 513, 537 (Cal. 2012))……………………………………………….……………4, 5
15
     Chamberlan v. Ford Motor Co.
16           (N.D. Cal. 2004) 223 F.R.D. 524, 527……………………………………………………...13
17   Covillo v. Specialtys Café
             (N.D. Cal. Mar. 6, 2014) No. C-11-00594 DMR, 2014 WL 954516….……………………22
18
     Farmers Reservoir & Irrigation Co. v. McComb.
19            (1949) (citing 29 U.S.C. § 203(f)) 337 U.S. 755, 762-6……………..…………………16, 17
     Garnett v. ADT, LLC
20
             (E.D. Cal. June 28, 2016) No. CV 2:14-02851 WBS AC, 2016 WL 3538354...…………22
21   Harris v. Vector Mktg. Corp.
22           (N.D. Cal. Apr. 29, 2011)) No. 08–5198, 2011 WL 1627973….....….…………………17, 19
     In re Bluetooth Headset Prods. Liability Litig.
23
             (9th Cir. 2011)654 F.3d 935, 946 ..………………………………………………………... 20
24   In re Mego Fin. Corp. Sec. Litig.
25           213 F.3d 454, 462 (9th Cir. 2000))………………………………………………...……12, 18
     In re Online DVD-Rental Antitrust Litigation
26
             (9th Cir. February 27, 2015) 2015 WL 846008.…….………………………….……………21
27   In re Syncor ERISA Litig.
             (9th Cir. 2008) 516 F.3d 1095……..………………………………………….…………..…15
28


      MPA ISO MOTION FOR PRELIMINARY APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 5 of 32

     Lewis v. Vision Value, LLC
1
            (E.D. Cal. July 18, 2012)No. 1:11-CV-01055-LJO-BAM, 2012 WL 2930867…………….15
2    Lewis v. Wells Fargo & Co
3           (N.D. Cal. 2009) 669 F. Supp. 2d 1124, 1128……………………………………..……….14
     Linney v. Cellular Alaska P’ship
4
            (9th Cir. 1998)151 F.3d 1234, 1238.………………………………………………………..15
5    Milburn v. PetSmart, Inc.
            (E.D. Cal. Apr. 18, 2019) No. 1:18-cv-00535-DAD-SKO, 2019 WL 1746056….….....passim
6
     Nelson v. Avon Prod., Inc.
7           (N.D. Cal. Feb. 24, 2017) No. 13-CV-02276-BLF, 2017 WL 733145….…………………..22
8    Nen Thio v. Genji, LLC
            (N.D. Cal. 2014)14 F. Supp. 3d 1324, 1335.……………………………………………..…18
9
     NLRB v. Olaa Sugar Co.
10          (9th Cir. 1957) 242 F.2d 714, 718..…………………………………………………………16
     Palana v. Mission Bay Inc.
11
            (N.D. Cal. July 7, 2015)No. 13-CV-05235-SI, 2015 WL 4110432………..……...……...…10
12   Pointer v. Bank of Am., N.A.
13
            (E.D. Cal. Dec. 21, 2016) No. 2:14–CV–00525–KJM–CKD, 2016 WL 7404759…...…….20
     Richardson v. THD At-Home Servs., Inc.
14          (E.D. Cal. Apr. 6, 2016) No. 1:14-CV-0273-BAM, 2016 WL 1366952…....…………..……9
15   Rodriguez v. W. Publ’g Corp.
            (9th Cir. 2009)) 563 F.3d 948, 958..…….………………………………..……………..20, 21
16
     Ruch v. AM Retail Grp., Inc.
17          (N.D. Cal. Mar. 24, 2016) No. 14–CV–05352–MEJ, 2016 WL 1161453.…………...…18, 23
     Ruiz Torres v. Mercer Canyons Inc.
18
            (9th Cir. 2016) 835 F.3d 1125, 1141..…..………………………………………………11, 13
19   Singh v. Roadrunner Intermodal Servs., LLC
20          (E.D. Cal. Jan 24, 2019) ) No. 1:15-cv-01497_DAD-BAM, 2019 WL 316814...………22, 23
     Staton v. Boeing
21
            (9th Cir. 2003) 327 F.3d 938…………………………………………….………………..2, 15
22   Talavera v. Sun Maid Growers of Cal.
23          (E.D. Cal. Nov. 16, 2015) No. 1:15-cv-00842-AWI-SAB, 2015 WL 7187960…………….14
     Tapia v. Zale Delaware Inc.
24
            (S.D. Cal. Apr. 6, 2016) No. 13-CV-1565-BAS (PCL), 2016 WL 1385181……......………10
25   Taylor v. FedEx Freight, Inc.
            (E.D. Cal Oct. 13, 2016) No. 13-CV-01137-DAD-BAM, 2016 WL 6038949………......…22
26
     Valentino v. Carter-Wallace, Inc.
27          (9th Cir. 1996)97 F.3d 1227, 1234-35....……….………………..………………………….13
28   Wal-Mart Stores, Inc. v. Dukes


      MPA ISO MOTION FOR PRELIMINARY APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 6 of 32

            (2011) 131 S. Ct. 2541………………….………………..………………………..…….10, 11
1
     Zinser v. Accufix Research Inst., Inc.
2           (9th Circ. 2001) 253 F.3d 1180 ……………………………..………………………………14
3

4
                                        STATUTES
5    Cal. Bus. & Prof. Code § 17200…………………………………………………………………1, 5

6
     Cal. Civil Code § 1542……………………………………………………………………………22
7
     Cal. Lab. Code § 2698 (“PAGA”)……………………………………………………………… 1, 5
8
     Cal. Lab. Code § 201…………………………………………………………………………..…...5
9
     Cal. Lab. Code §202…………………………………………………………………………..……5
10
     Cal. Lab. Code §203…………………………………………………………………………..……5
11
     Cal. Lab. Code § 226.…………………………………………………………..………………..…5
12
     Cal. Lab. Code § 2699.…………………………………………………………..……………..…..7
13
     Cal. Lab. Code § 226.…………………………………………………………..……………..…....5
14
     Cal. Lab. Code § 512…………………………………………………………………..….…...…4, 5
15
     Fair Labor Standards Act 29 U.S.C. §§ 201, et seq (“FLSA”)………………………….…… passim
16

17

18

19                                                                    RULES
20
     Fed. R. Civ. P. 23 ................................................................................................................... passim
21
     29 C.F.R. § 780.105(d), 780.129, 780.132, 780.144 …………………………………………17, 18
22

23

24

25

26

27

28


      MPA ISO MOTION FOR PRELIMINARY APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 7 of 32


1                                             INTRODUCTION
2           This hybrid class and collective action seeks damages and penalties for unpaid overtime
3    wages, meal and rest period violations, and other violations, for the putative classes employed by
4    Defendants Vieira Custom Chopping, Inc., V & S Commodity, Inc., Christina Vieira, and Matthew
5    Sepeda (collectively “Defendants”). Plaintiffs Mario Cortez, Maria Cisneros, Antonio Toscano,
6    Francisco Javier Gonzalez, Jesus Rodriguez, Cecilia Garcia, Jose Luis Raygoza, and Jose Guzman
7    allege claims under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”); the California
8    Labor Code; Business and Professions Code § 17200 et seq.; and the California Private Attorney
9    General Act, Labor Code § 2698 et seq. (“PAGA”).
10          Plaintiffs now seek preliminary approval under Federal Rule of Civil Procedure 23(e) and
11   the FLSA of a proposed settlement reached with Defendants (“Settlement Agreement”), a copy of
12   which is attached as Exhibit 1 to the accompanying Declaration of Enrique Martínez in Support of
13   Motion for Preliminary Approval of Class and Collective Action Settlement (“Martínez Decl.”).
14   Plaintiffs also seek preliminary certification of a class under Rule 23, appointment of Plaintiffs’
15   counsel as Class Counsel, and appointment of the Named Plaintiffs to represent the Settlement
16   Class; conditional certification of a collective action under the FLSA; approval of the proposed
17   method and form of notice to the members of the class and collective action, approval of the opt-in
18   procedures for the collection action, and approval of the Implementation Schedule (see Martínez
19   Decl., Exhibits 1A–1D to the Settlement Agreement); approval of CPT Group Class Action
20   Administrators as the Claims Administrator; and the scheduling of a final fairness hearing.
21          Subject to the Court’s approval, the basic terms of the Settlement Agreement include
22   payment by Defendants of $450,000 to a common fund for distribution to members of the class and
23   collective action, after payment of the cost of notice and claims administration, the PAGA payment
24   to the California Labor and Workforce Development Agency (“LWDA”), the incentive payments to
25   the Named Plaintiffs, and attorney fees and costs. Defendants will make a separate payment to
26   cover the employers’ share of payroll taxes on the amount designated as wages. Any unclaimed
27   FLSA wages will be redistributed among members of the FLSA collective action. No funds will
28

                         PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                   1
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 8 of 32


1    revert to Defendants; instead, any residual funds will be paid to Centro de los Derechos del
2    Migrante, Inc., a nonprofit organization, as cy pres recipient.
3           At final approval, Class Counsel will seek an incentive payment of $7,500 for each Named
4    Plaintiff for their time, effort, and risk in bringing this lawsuit on behalf of the class. Class Counsel
5    will also seek attorney fees equal to 25 percent of the common fund ($112,500, which is less than
6    the lodestar amount), and costs up to $8,900.
7           Rule 23(e) requires the Court to determine whether a proposed settlement is
8    “ ‘fundamentally fair, adequate and reasonable.’ ” Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir.
9    2003) (citation omitted). Some of the fairness factors cannot be fully assessed until the Court
10   conducts the final approval hearing, and thus “ ‘a full fairness analysis is unnecessary at this
11   [preliminary approval] stage.’ ” Acosta v. Frito-Lay, Inc., No. 15–CV–02128–JSC, 2018 WL
12   646691, at *7 (N.D. Cal. Jan. 31, 2018) (quoting Alberto v. GMRI, Inc., 252 F.R.D. 652, 665 (E.D.
13   Cal. 2008)). Preliminary approval and notice to the class is warranted “ ‘if the proposed settlement
14   ‘appears to be the product of serious, informed, non-collusive negotiations, has no obvious
15   deficiencies, does not improperly grant preferential treatment to class representatives or segments of
16   the class, and falls within the range of possible approval.’ ” Milburn v. PetSmart, Inc., No. 1:18-cv-
17   00535-DAD-SKO, 2019 WL 1746056, at *4 (E.D. Cal. Apr. 18, 2019) (citations omitted). These
18   factors support preliminary approval of the proposed Settlement Agreement here.
19          Similarly, preliminary approval is warranted as to the FLSA claim because “the settlement is
20   a fair and reasonable resolution of a bona fide dispute.” Milburn, 2019 WL 1746056, at *4.
21   Accordingly, the Court should preliminarily approve the settlement in this class and collective
22   action.1
23   //
24   //
25   //
26

27   1   After this motion is filed with the Court, the motion and all supporting papers will be filed with
     the LWDA, and then a proof of service on the LWDA will be filed with this Court. Martínez Decl.
28   ¶ 35.
                         PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                   2
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 9 of 32


1                                               BACKGROUND
2    I.      Factual Background
3            Defendants provide commercial services to dairy farms. (Martínez Decl. ¶ 10.) Defendants
4    employed the Named Plaintiffs and their co-workers in Defendants’ shop in Tulare and in other
5    areas of the Central Valley of California. (Id.) Defendants employ four groups of employees: shop
6    workers, farm equipment operators, truck drivers, and weighers. (Id.)
7            The operators, truck drivers, and weighers work during the wheat and corn seasons. The
8    operators work at Defendants’ clients’ fields, operating farm equipment to harvest corn and wheat.
9    (E.g., Cortez Decl. ¶ 2; Martínez Decl. ¶ 10.) The truck drivers transport the corn and wheat from
10   the clients’ fields to the clients’ dairy farms, where the grain is used to feed the cows. (E.g.,
11   Cisneros Decl. ¶ 2; Martínez Decl. ¶ 10.) The weighers weigh the grain at the dairy farms, so that
12   Defendants can bill the dairy farms for it. (E.g., Garcia Decl. ¶ 2; Martínez Decl. ¶ 10.) The shop
13   workers work at Defendants’ shops servicing the trucks and the harvesting equipment. (E.g., Cortez
14   Decl. ¶ 2; Martínez Decl. ¶ 10.) Some employees work in the shop the entire year, and some of
15   operators, truck drivers, and weighers work in the shop in the off-season. (Id.)
16           The Named Plaintiffs worked for Defendants in different positions for varying lengths of
17   time. (Martínez Decl. ¶ 11.) Mr. Guzman is an operator and shop worker, and the only Plaintiff
18   who is still working for Defendants. (Guzman Decl. ¶ 2.) Mr. Cortez was also an operator and shop
19   worker. (Cortez Decl. ¶ 2.) Messrs. Gonzalez, Raygoza, and Toscano were shop workers.
20   (Gonzalez Decl. ¶ 2; Raygoza Decl. ¶ 2; Toscano Decl. ¶ 2.) Ms. Cisneros and Mr. Rodriguez were
21   truck drivers, and Ms. Garcia was a weigher. (Cisneros Decl. ¶ 2; Garcia Decl. ¶ 2; Rodriguez Decl.
22   ¶ 2.)
23           During the corn and wheat season, all employees worked more than 12 hours per day, and at
24   least 6 days per week. (Cisneros Decl. ¶ 2; Cortez Decl. ¶¶ 2-3; Garcia Decl. ¶ 2; Gonzalez Decl.
25   ¶ 3; Guzman Decl. ¶¶ 2-3; Raygoza Decl. ¶ 3; Rodriguez Decl. ¶ 2; Toscano Decl. ¶ 3; Martínez
26   Decl. ¶ 12.) Defendants classified all workers as exempt “agricultural” employees under state and
27   federal law, and paid overtime compensation only after employees worked 10 hours per day or 60
28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    3
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 10 of 32


1     hours per week.2 (Cisneros Decl. ¶ 2; Cortez Decl. ¶ 3; Garcia Decl. ¶ 2; Guzman Decl. ¶ 3;
2     Raygoza Decl. ¶ 3; Rodriguez Decl. ¶ 2; Toscano Decl. ¶ 3; Martínez Decl. ¶ 12; FAC ¶¶ 2, 23, 25,
3     26.) Plaintiffs allege that the job duties of shop workers, truck drivers and weighers (i.e., all group
4     of employees except operators) did not fall within the FLSA agricultural exemption, and thus they
5     were entitled to overtime pay after 40 hours per week. (FAC ¶¶ 2, 27, 35-42; Martínez Decl. ¶ 12.)
6     The time and pay records show hours worked and pay rate, and thus the amount of overtime
7     compensation owed to members of the collective action for hours worked between 40 and 60 hours
8     per week. (Martínez Decl. ¶ 12.)
9             Plaintiffs also allege that all groups of employees are owed meal and rest period premiums.
10    (FAC ¶¶ 23-26, 43-50.) Operators, truck drivers, and weighers did not receive meal periods until
11    April 2017; at most, they were able to eat while working. (Cisneros Decl. ¶ 2; Cortez Decl. ¶ 2;
12    Garcia Decl. ¶ 2; Rodriguez Decl. ¶ 2; Martínez Decl. ¶ 13.) After April 2017, there were given one
13    meal period, but the meal period was often late (i.e., it did not start within the first five hours of
14    work, see Brinker Rest. Corp. v. Superior Court, 273 P.3d 513, 537 (Cal. 2012)), and these
15    employees did not receive a second meal period even though they worked long enough to earn one
16    (i.e., more than ten hours, see Cal. Lab. Code § 512(a)). (Martínez Decl. ¶ 13.) In September 2017,
17    these employees began receiving both a timely first meal period and a second meal period. (Id.)
18    Similarly, prior to September 2017, the shop workers’ first meal period was often late, and they did
19    not receive a second meal period even when required. (Cortez Decl. ¶ 3; Gonzalez Decl. ¶ 3;
20    Guzman Decl. ¶ 3; Raygoza Decl. ¶ 3; Toscano Decl. ¶ 3; Martínez Decl. ¶ 13.) Defendants’
21    position is that all meal periods were provided, but employees chose not to take them. (Martínez
22    Decl. ¶ 13.)
23            As to rest periods, operators, truck drivers, and weighers were not provided with any breaks
24    until April 2017. (Cisneros Decl. ¶ 2; Cortez Decl. ¶ 2; Garcia Decl. ¶ 2; Guzman Decl. ¶ 2;
25    Rodriguez Decl. ¶ 2; Martínez Decl. ¶ 13.) Beginning in April 2017, these employees were
26    provided two rest periods, but often worked long enough to earn a third rest period (i.e., more than
27

28    2   This is consistent with California law regarding overtime pay for agricultural workers.
                           PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                               OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                     4
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 11 of 32


1     ten hours, see Brinker, 273 P.3d at 529). (Martínez Decl. ¶ 13.) Similarly, shop workers often
2     worked long enough to earn a third rest period but were only given two. (Cortez Decl. ¶ 3;
3     Gonzalez Decl. ¶ 3; Guzman Decl. ¶ 3; Raygoza Decl. ¶ 3; Martínez Decl. ¶ 13.) Defendants’
4     position is that all rest periods were provided, but employees chose not to take them. (Martínez
5     Decl. ¶ 13.)
6     II.    Procedural History
7            On December 7, 2017, Plaintiffs filed this hybrid action alleging a collective action under
8     the FLSA, 29 U.S.C. § 216(b), and a Rule 23 class action as to the state law claims. On January 26,
9     2018, Plaintiffs filed the operative First Amended Complaint. Plaintiffs allege (1) violation of the
10    FLSA, 29 U.S.C. § 201 et seq.; (2) failure to provide meal and rest periods, in violation of Labor
11    Code §§ 226.7, 512, and IWC Wage Orders; (3) failure to provide accurate itemized wage
12    statements, in violation of Labor Code § 226(e); (4) failure to pay all wages due upon termination,
13    in violation of Labor Code §§ 201, 202, and 203; (5) violation of Business and Professions Code §
14    17200 et seq.; and (6) violations under PAGA, Labor Code § 2698 et seq. Defendants deny the
15    allegations.
16           On May 30, 2018, the parties engaged in an unsuccessful full-day mediation before Justice
17    Steven Vartabedian (Ret.). (Martínez Decl. ¶ 15.) The parties agreed to engage in another
18    mediation before the deadline to file the motion for class certification and conditional collective
19    certification. (Id.) On May 3, 2019, the parties attended a full-day mediation session before James
20    M. Phillips of The Phillips Group, a professional mediator who has conducted more than 2,500
21    mediations over the last 20 years. (Id.)
22           Prior to mediation, Defendants produced time and payroll records and other data for the
23    entire class, enabling Plaintiffs’ counsel to calculate class members’ unpaid back pay and penalties.
24    (Id. ¶ 16.) They also produced updated time and payroll records for all of the putative class
25    members before the second mediation. (Id.) At the time of the mediation, the disputed legal and
26    factual issues had been clearly defined. (Id. ¶ 17.)
27

28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    5
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 12 of 32


1              The parties did not settle at the second mediation, but were able to reach an agreement
2     several weeks later through a mediator’s proposal. (Id. ¶ 15.) The key terms are set forth in the next
3     section.
4     III.     Proposed Settlement
5              A.     Settlement Class
6              There are 112 individuals in the Settlement Class. (Martínez Decl. ¶ 3.) The Settlement
7     Class is defined as:
8
               all persons who are or were employed in California by Defendants as non-exempt (i) shop
9              workers, (ii) farm equipment operators, (iii) truck drivers, and (iv) weighers at any point
               during the Class Period [December 7, 2013 through May 3, 2019] and who do not properly
10             and timely opt out of the Settlement Class by having requested exclusion.
11    (Martínez Decl., Exh. 1, Settlement Agreement ¶¶ 6, 21.)
12             The FLSA collective action consists of the same employees, except that it excludes
13    operators, and the limitations period begins on December 7, 2014 (not 2013). (Id. ¶ 4.)
14             B.     Settlement Terms
15             The proposed Settlement Agreement provides that Defendants will make a gross payment of
16    $450,000 to settle this action (“Settlement Amount”), to be allocated as follows:
17                    1.       Expenses of the Claims Administrator
18             The parties agreed to engage CPT Group Class Action Administrators as the proposed
19    claims administrator. (Settlement Agreement ¶ 2; Martínez Decl. ¶ 32.) Subject to Court approval,
20    up to $18,500 from the Settlement Amount will be paid to CPT for the cost of notice and claims
21    administration. (Martínez Decl ¶ 34.) Plaintiffs’ counsel believe CPT is the best choice given the
22    lower cost of administration as compared to other administrators and the quality of its work. (Id.
23    ¶ 32.)
24                    2.       Payment to California Labor and Workforce Development Agency
25             $10,000 from the Net Settlement Fund will be allocated to the settlement of PAGA claims,
26    of which 75 percent ($7,500) will be paid to the LWDA pursuant to PAGA, Cal. Labor Code
27    § 2699(i) and (j). (Settlement Agreement ¶¶ 39.1(c), 39.2.)
28

                             PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                                 OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                       6
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 13 of 32


1                    3.      Incentive Payments to Named Plaintiffs
2            Subject to Court approval, $7,500 from the Settlement Amount will be paid to each Named
3     Plaintiffs as an incentive payment for his or her time, effort, and risks involved in bringing this
4     lawsuit on behalf of the class. (Settlement Agreement ¶ 38.2.)
5                    4.      Attorney Fees and Costs
6            Subject to Court approval, the Claims Administrator will pay 25 percent of the common
7     fund, or $112,500, as attorney fees to Class Counsel. (Settlement Agreement ¶ 38.1.) This is less
8     than the lodestar amount. (Martínez Decl. ¶ 30.) In addition, the Claims Administrator will pay
9     Class Counsel’s costs, not to exceed $8,900. (Settlement Agreement ¶ 38.1.)
10                   5.      Allocation of Net Settlement Fund
11           If the Court approves the above payments (the cost of notice and claims administration,
12    payment to the LWDA, incentive payments to the Named Plaintiffs, and attorney fees and costs),
13    then the Net Settlement Fund will be $242,600. The Net Settlement Fund will be allocated between
14    the FLSA and class claims. (Settlement Agreement ¶ 39.1.) Each member of the Settlement Class
15    and the FLSA collective action will be entitled to a pro rata share of the settlement proceeds, based
16    on his or her hourly rate and hours worked. (Settlement Agreement ¶ 39.3; Martínez Decl. ¶ 21.)
17           A specific portion of the Net Settlement Fund will be allocated to FLSA overtime wages.
18    (Settlement Agreement ¶ 39.3.) Specifically, approximately $78,335, or thirty-two percent (32%),
19    of the Net Settlement Fund will be allocated and distributed to the FLSA class only. (Martínez
20    Decl. ¶ 20.)
21                   6.      Unclaimed Funds
22           If any portion of the common fund remains in the trust account after payment of the cost of
23    notice and claims administration, payment to the LWDA, incentive payments to the Named
24    Plaintiffs, attorney fees and costs, and payments to members of the class and collective action, then
25    any residual funds will be paid to Centro de los Derechos del Migrante, Inc., a nonprofit
26    organization, as cy pres recipient. (Settlement Agreement ¶ 46.) The exception is unclaimed FLSA
27    wages, which will be redistributed among members of the collective action. (Id. ¶ 39.3.)
28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    7
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 14 of 32


1                    7.      Release of Claims
2            Subject to Court approval, each class member who has not opted out within the exclusion
3     period will release Defendants from any and all claims, whether known or unknown, from
4     December 7, 2013 to May 3, 2019. (Settlement Agreement ¶¶ 17, 19, 31.) For all class members
5     except the Named Plaintiffs, the release applies only to claims alleged in the Complaint based on the
6     facts alleged therein. (Id. ¶ 17; compare id. ¶ 32 (general release by Named Plaintiffs).)
7            If an individual does not opt in to the FLSA action, then his or her FLSA claim will not be
8     released regardless of whether he or she is part of the Settlement Class. (Id. ¶¶ 17, 39.4.)
9            C.      Implementation Schedule
10
      Date                               Event/Deadline
11    No later than five (5) days of     Defendants’ counsel will provide the Claims Administrator and
      the date of entry of this Order.   Class Counsel with the name and contact information for each
12                                       member of the Settlement Class.
      No later than fourteen (14)        The Claims Administrator will mail to all Settlement Class
13    days from the date of this         members: (1) the Class Notice; (2) the Dispute Form; and
      Order (“Notice Date”).             (3) where applicable, the FLSA Notice and FLSA Consent to
14
                                         Join/Opt-In Form.
15    Sixty (60) days from Notice        Deadline to mail FLSA Consent to Join/Opt-In Form.
      Date.
16    Sixty (60) days from Notice        Deadline to mail Dispute Form to dispute information listed on the
      Date.                              form, on which the estimated California settlement payment and, if
17
                                         applicable, FLSA settlement payment are based.
18    Sixty (60) days from Notice        Deadline to mail written objections.
      Date.
19    Sixty (60) days from Notice        Deadline to mail request for exclusion.
      Date.
20
      To be determined.                  Final fairness hearing, and hearing on motion for award of attorney
21                                       fees and costs and class representative incentive payments.
      November 1, 2019                   Defendants will deposit $75,000 to the Qualified Settlement Fund
22                                       (“QSF”) established by the Claims Administrator.
      The first day of every month       Defendants will deposit $15,000 to the QSF established by the
23    beginning on December 1,           Claims Administrator.
      2019, for 25 months
24
      Within thirty (30) days from       The Claims Administrator will (1) mail a check to the LWDA for
25    receipt of the first payment       the full PAGA payment of $7,500; (2) mail a check to Class
      (i.e., by December 1, 2019)        Counsel for all attorneys’ costs up to $8,900 (not fees); and
26                                       (3) reimburse itself for the pro rata costs of claims administration.
      Within thirty (30) days from       The Claims Administrator will (1) mail to each Settlement Class
27
      receipt of the 12th monthly        member a check in the amount of his or her pro rata settlement
28    payment (i.e., by November 1,      share; and (2) reimburse itself for the pro rata costs of claims

                           PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                               OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                     8
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 15 of 32


1     2020)                              administration.
      Within thirty (30) days from       The Claims Administrator will (1) mail to each Settlement Class
2     receipt of the 25th monthly        member a check for payment of the remaining Settlement
      payment (i.e., by December 1,      Awards; (2) reimburse itself for the remaining pro rata costs of
3     2021)                              claims administration; (3) mail a check to the class representatives
                                         in the amount of incentive payments approved by the Court; and
4
                                         (4) mail a check to Class Counsel in the amount of attorney fees
5                                        approved by the Court.

6              The remaining deadlines are specified in the Implementation Schedule attached to the

7     Settlement Agreement. (Martínez Decl., Exh. 1D.)

8                                                  ARGUMENT

9              This motion involves the first stage of the three-stage process in reviewing a proposed class

10    action settlement. Milburn, 2019 WL 1746056, at *3. Where, as here, the action is settled before

11    class certification, the Court must determine whether class certification is proper and also conduct a

12    preliminary fairness evaluation. Id. If the Court finds the class should be preliminarily certified

13    and the settlement falls within the range of possible approval, the second stage is class notice. Id.

14    The fairness hearing is the third stage, when the Court determines whether to approve the

15    settlement, considering any objections and further developments. Id.; Richardson v. THD At-Home

16    Servs., Inc., No. 1:14-CV-0273-BAM, 2016 WL 1366952, at *2 (E.D. Cal. Apr. 6, 2016).

17             Like the class claims, settlement of the FLSA claim requires Court approval. See generally

18    Milburn, 2019 WL 1746056, at *4. The Court must determine whether to conditionally certify the

19    collective action. Id. at *8. Then, the Court must consider whether the FLSA settlement is a fair

20    and reasonable resolution of a bona fide dispute, and it considers the relevant Rule 23 factors. Id. at

21    *4-*5.

22    I.       The Court Should Preliminarily Certify the Settlement Class

23             The Rule 23(a) prerequisites to class certification are: (1) the class is so numerous that

24    joinder of all members is impracticable; (2) there are questions of law or fact common to the class;

25    (3) the claims or defenses of the representative parties are typical of the claims or defenses of the

26    class; and (4) the representative parties will fairly and adequately protect the interests of the class.

27    Fed. R. Civ. P. 23(a). In addition to meeting those prerequisites, one of the three requirements of

28

                           PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                               OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                     9
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 16 of 32


1     Rule 23(b) must be met. Baumann v. Chase Inv. Servs. Corp., 747 F.3d 1117, 1122 (9th Cir. 2014).
2     The proposed Settlement Class meets these requirements and thus should be preliminarily certified.
3            A.      The Rule 23(a) Prerequisites Are Met
4                    1.      The Proposed Class Satisfies the Numerosity Requirement
5             Numerosity is met if the class is “so numerous that joinder of all members is impractical.”
6     Fed. R. Civ. P. 23(a)(1). “Courts have found the requirement satisfied when the class comprises of
7     as few as thirty-nine members, or where joining all class members would serve only to impose
8     financial burdens and clog the court’s docket.” Milburn, 2019 WL 1746056, at *6. Because there
9     are more than 100 members in the proposed Settlement Class (Martínez Decl. ¶ 3), the numerosity
10    requirement is satisfied. See Milburn, 2019 WL 1746056, at *6.
11                   2.      The Commonality Requirement Is Met
12           Commonality requires “questions of law or fact common to the class.” Fed. R. Civ. P.
13    23(a)(2). Commonality exists when class members’ claims “depend upon a common contention”
14    that can be resolved in “one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).
15    “ ‘What matters to class certification . . . is not the raising of common “questions”—even in
16    droves—but, rather the capacity of a classwide proceeding to generate common answers apt to drive
17    the resolution of the litigation.’ ” Id. Just one common question will do. Id. at 359.
18           The commonality requirement is met where, as here, a defendant employs uniform policies
19    or practices that allegedly violate wage and hour law. See, e.g., Milburn, 2019 WL 1746056, at *6-
20    *7; Tapia v. Zale Delaware Inc., No. 13-CV-1565-BAS (PCL), 2016 WL 1385181, at *2-*9 (S.D.
21    Cal. Apr. 6, 2016); Palana v. Mission Bay Inc., No. 13-CV-05235-SI, 2015 WL 4110432, at *3-*4
22    (N.D. Cal. July 7, 2015). All class members were treated identically under Defendants’ uniform
23    policies and practices with regard to overtime pay, and meal and rest periods. Common legal and
24    factual questions include:
25           • Whether Defendants failed to provide class members with required meal periods;
             • Whether Defendants failed to provide class members with required rest periods;
26           • Whether class members are entitled to statutory premium pay for every day they
27
               missed a meal or rest period;

28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    10
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 17 of 32


1
             • Whether Defendants misclassified class members as agricultural workers;3
             • Whether Defendants failed to provide class members with accurate itemized wage
2              statements; and
             • Whether Defendants failed to pay waiting time penalties to former employees for
3              all of their wages due.
4            The answers to these and other legal and factual questions would resolve the claims of all
5     class members in “one stroke.” Wal-Mart, 564 U.S. at 350. Thus, the proposed Settlement Class
6     satisfies the commonality requirement of Fed. R. Civ. P. 23(a)(2).
7                    3.      The Typicality Requirement Is Met
8            Rule 23(a)(3)’s typicality requirement “serves to ensure that ‘the interest of the named
9     representative aligns with the interests of the class.’ ” Ruiz Torres v. Mercer Canyons Inc., 835 F.3d
10    1125, 1141 (9th Cir. 2016) (citation omitted). This requirement is met if the claims of each class
11    member arise from the same course of conduct and depend on similar legal arguments. Milburn,
12    2019 WL 1746056, at *7 (citing Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001)). The
13    representative’s claims need only be “ ‘reasonably coextensive’ ”—not identical—with class
14    members’ claims. Ruiz Torres, 835 F.3d at 1141 (citation omitted).
15           Here, the Named Plaintiffs were employed in all four positions (shop worker, operator, truck
16    driver, and weigher). The Named Plaintiffs and the putative class members worked under the same
17    terms and conditions, and have suffered similar injuries as a result of Defendants’ common practices
18    or policies. (Martínez Decl. ¶¶ 10-14, 23; Cisneros Decl. ¶ 2; Cortez Decl. ¶¶ 2-3; Garcia Decl. ¶ 2;
19    Gonzalez Decl. ¶ 3; Guzman Decl. ¶¶ 4, 7, 8; Raygoza Decl. ¶ 3; Rodriguez Decl. ¶ 2; Toscano
20    Decl. ¶ 3.) All employees were denied adequate meal and rest breaks under Defendants’ common
21    policies and practices. All employees were classified as agricultural workers, and were denied
22    overtime pay between 40 and 60 hours of work, which affects the derivative state law claims. The
23    claims of the Named Plaintiffs are thus “reasonably co-extensive” with those of the class members,
24    and the typicality requirement is satisfied.
25                   4.      Plaintiffs and Their Counsel Satisfy the Adequacy Requirement
26           Rule 23(a)(4) requires that the class representatives “will fairly and adequately protect the
27
      3   Although Plaintiffs seek overtime only under the FLSA and not under state law, some of the
28    state law claims are derivative of the FLSA claim (e.g., wage statement and waiting time penalties).
                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    11
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 18 of 32


1     interests of the class.” The rule is satisfied where there are no conflicts of interest between the
2     representatives and putative class members, and the representatives and their counsel will
3     vigorously prosecute the litigation. Milburn, 2019 WL 1746056, at *7 (quoting In re Mego Fin.
4     Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000)).
5             There are no actual or potential conflicts between the Named Plaintiffs and putative class
6     members. (Martínez Decl. ¶ 23.) They share the same interests in seeking compensation for missed
7     meal and rest periods, the claims derivative of the unpaid overtime claim, and other identical forms
8     of relief for Defendants’ alleged misconduct. Their interests are representative of and consistent
9     with the interests of the proposed class, and their active participation throughout the litigation
10    demonstrates that they have and will continue to protect the interests of the proposed class. (Id.)
11            In addition, Plaintiffs’ counsel will adequately represent the class and meet the requirements
12    for appointment as class counsel. They have decades of experience in class action and other
13    complex litigation, and extensive expertise in wage and hour law. (Martínez Decl. ¶¶ 26-28.) They
14    have represented thousands of workers in lawsuits similar in size, scope, and complexity to the
15    present case, and have been appointed as class counsel in every case in which they have sought such
16    appointment. (Id.) They have thoroughly investigated and identified the claims and damages in this
17    case, have prosecuted the case vigorously, and have the ability, expertise, and resources to continue.
18    (Id. ¶¶ 16-17, 26-28.) See Fed. R. Civ. P. 23(g)(1)(A) (listing factors to consider in appointing class
19    counsel); see also, e.g., Milburn, 2019 WL 1746056, *7 (factor met where “counsel represents they
20    are experienced employment and class action litigators who are fully qualified to pursue the interests
21    of the class”).
22            B.        The Rule 23(b)(3) Requirements Are Met
23            In addition to meeting the requirements of Rule 23(a), Plaintiffs must also meet one of the
24    three requirements of Rule 23(b). Baumann, 747 F.3d at 1122. Relevant here, Rule 23(b)(3)
25    requires that “the questions of law or fact common to class members predominate over any
26    questions affecting only individual members, and that a class action is superior to other available
27    methods for fairly and efficiently adjudicating the controversy.”
28

                            PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                                OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                      12
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 19 of 32


1                    1.      Common Questions Predominant over Individual Questions
2            In the predominance inquiry, the Court assesses whether the proposed class is “sufficiently
3     cohesive to warrant adjudication by representation.” Amchem Prod., Inc. v. Windsor, 521 U.S. 591,
4     623 (1997). The Court makes “a global determination” of whether common questions predominate
5     over individual ones. Ruiz Torres, 835 F.3d at 1134. “Class actions in which a defendant’s uniform
6     policies are challenged generally satisfy the predominance requirement of Rule 23(b)(3).” Milburn,
7     2019 WL 1746056, *8.
8            Here, the operative facts involve Defendants’ standardized conduct, which is uniformly
9     applicable to the class as a whole. The relevant law governing meal and rest period requirements,
10    overtime requirements, and Plaintiffs’ other claims are the same for all class members. There are
11    few individualized issues, other than the number of hours worked and rate of pay, as reflected in
12    time records, and the calculation of damages. Because the core issues of fact and law can be
13    resolved for all proposed class members in a single action, the predominance requirement is met.
14                   2.      Class Treatment Is Superior to Individual Treatment
15           In addition to predominance, Rule 23(b)(3) requires a finding that class resolution “is
16    superior to other available methods for the fair and efficiently adjudicating the controversy.” A
17    class action is the superior method of managing litigation when “no realistic alternative exists,” or
18    class litigation “will reduce litigation costs and promote greater efficiency . . . .” Valentino v.
19    Carter-Wallace, Inc., 97 F.3d 1227, 1234-35 (9th Cir. 1996). Both are true here.
20           The proposed class consists of a large number of low-wage workers, most of whom are
21    seasonal workers and, based on their rate of pay and earnings, none has the means to finance an
22    individual lawsuit. (Martínez Decl. ¶ 22.) Their claims are too small to justify the cost for private
23    counsel to file and prosecute individual actions. (Id.) Chamberlan v. Ford Motor Co., 223 F.R.D.
24    524, 527 (N.D. Cal. 2004). Moreover, litigating more than one hundred separate actions based on
25    the same company policies and practices would be inefficient and unnecessarily burden the judicial
26    system. The only reasonable method to resolve these claims is through a class proceeding. See,
27    e.g., Milburn, 2019 WL 1746056, *8 (superiority requirement met where a class action was more
28

                           PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                               OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                     13
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 20 of 32


1     efficient and class members’ claims were too small for individual treatment).
2            Similarly, the relevant factors listed in Rule 23(b)(3)(A)-(D) favor class litigation. The first
3     is the interest of each class member in “individually controlling the prosecution or defense of
4     separate actions.” This factor weighs in favor of class certification where, as here, “damages
5     suffered by class members are not large. . . .” Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180,
6     1190 (9th Cir. 2001). Further, anyone who wishes to opt out can do so and commence her or his
7     own lawsuit. The second factor concerns any other pending litigation involving this controversy.
8     Plaintiffs are not aware of any other lawsuits by any putative class member concerning the issues in
9     this case. (Martínez Decl. ¶ 22.) As to the third factor—“the desirability or undesirability of
10    concentrating the litigation of the claims in the particular forum”—putative class members have
11    worked for Defendants in Tulare, which makes the Eastern District of California a logical forum.4
12           In sum, the Rule 23(a) and (b)(3) requirements are met, and thus the Court should
13    conditionally certify the Settlement Class and provisionally appoint Plaintiffs’ counsel as Class
14    Counsel.
15    II.    The Court Should Conditionally Certify the Collective Action Under the FLSA
16           To obtain conditional certification of a collective action under the FLSA, Plaintiffs need
17    only show that they are “similarly situated” to the subclass members. 29 U.S.C. § 216(b). Courts
18    use “a very lenient standard which typically results in conditional certification of the class.”
19    Talavera v. Sun Maid Growers of Cal., No. 1:15-cv-00842-AWI-SAB, 2015 WL 7187960, at *2
20    (E.D. Cal. Nov. 16, 2015) (citation omitted); see also Milburn, 2019 WL 1746056, at *8.
21           The lenient standard is met here because all workers within each group alleging a FLSA
22    violation (shop workers, truck drivers, and weighers) have similar job duties, and are all classified
23    as agricultural workers exempt from overtime pay. (Cisneros Decl. ¶ 2; Cortez Decl. ¶¶ 2-3; Garcia
24    Decl. ¶ 2; Gonzalez Decl. ¶¶ 2-3; Guzman Decl. ¶¶ 2-3; Raygoza Decl. ¶¶ 2-3; Rodriguez Decl. ¶ 2;
25    Toscano Decl. ¶¶ 2-3; Martínez Decl. ¶¶ 10, 12.) See Lewis v. Wells Fargo & Co., 669 F. Supp. 2d
26
      4
        The final factor—“the likely difficulties in managing a class action”—is not relevant for a
27    settlement-only class, because there will be no trial if the settlement is approved. Amchem, 521 U.S.
      at 620.
28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    14
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 21 of 32


1     1124, 1128 (N.D. Cal. 2009) (standard met where “workers share a job description, were uniformly
2     classified as exempt from overtime pay by Defendant[s] and perform similar job duties”).
3     Accordingly, conditional certification of a collective action is warranted.
4
      III.   The Proposed Settlement Meets the Requirements for Preliminary Approval
5            There is a “strong judicial policy that favors settlements, particularly where complex class
6     action litigation is concerned.” Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1238 (9th Cir.
7     1998). The Court, however, must approve class settlements to protect absent class members from
8     unfair or unjust settlements. In re Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th Cir. 2008). Rule
9     23(e) requires that a settlement be “ ‘fundamentally fair, adequate, and reasonable.’ ” Staton, 327
10    F.3d at 959 (citation omitted).
11           In determining whether to grant preliminary approval of a class action settlement, this Court
12    considers whether the settlement is procedurally and substantively fair. Milburn, 2019 WL
13    1746056, at *8. Preliminary approval is warranted if: “(i) the proposed settlement appears to be the
14    product of serious, informed, non-collusive negotiations; and (ii) the settlement falls within the
15    range of possible approval, has no obvious deficiencies, and does not improperly grant preferential
16    treatment to class representatives or segments of the class.” Id.
17           The Ninth Circuit has not yet established the standard for determining whether to approve a
18    FLSA settlement, but “district courts in this circuit have frequently applied a widely-used standard
19    adopted by the Eleventh Circuit, which looks to whether the settlement is a fair and reasonable
20    resolution of a bona fide dispute.” Milburn, 2019 WL 1746056, at *4 (collecting cases). If there is
21    a bona fide dispute about the defendant’s liability under the FLSA, the Court should consider the
22    relevant Rule 23 factors to determine whether to approve the FLSA settlement. Id.; see also, e.g.,
23    Lewis v. Vision Value, LLC, No. 1:11-CV-01055-LJO-BAM, 2012 WL 2930867, at *2 (E.D. Cal.
24    July 18, 2012) (same).
25           Plaintiffs thus first address the bona fide dispute prerequisite for approval of the FLSA
26    collective action settlement, and then the Rule 23 factors, which the Court reviews to determine
27    whether to preliminarily approve both the class and FLSA collective action settlement.
28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    15
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 22 of 32


1             A.      A Bona Fide Dispute Exists for the FLSA Claim
2             The parties extensively briefed the application of the FLSA agricultural exemption before
3     the mediator. This brief contains a short discussion showing that there a bona fide dispute as to
4     whether this affirmative defense applies to shop workers, truck drivers, and weighers. Plaintiffs do
5     not allege that operators were misclassified.
6             The definition of “agriculture” for purposes of the FLSA overtime exemption has two parts:
7     (1) the “primary meaning,” which includes “farming in all its branches,” such as cultivation and
8     tillage of soil, and dairying; and (2) the “secondary meaning,” which includes “any practices,
9     whether or not themselves farming practices, which are performed either by a farmer or on a farm,
10    incidently to or in conjunction with ‘such’ farming operations.” Farmers Reservoir & Irrigation
11    Co. v. McComb, 337 U.S. 755, 762-63 (1949) (citing 29 U.S.C. § 203(f)). The parties are not
12    aware of any cases resolving whether the agricultural exemption applies under the circumstances.
13            Defendants’ position is that the shop workers are exempt because they repair machines used
14    in harvesting operations. Plaintiffs disagree, arguing that shop workers are not exempt because they
15    are not engaged in primary farming (i.e., they are not engaged in harvesting activities), and they are
16    not engaged in secondary farming because they work for an independent business at its shop. See,
17    e.g., 29 C.F.R. §780.129 (“No matter how closely related it may be to farming operations, a practice
18    performed neither by a farmer nor on a farm is not within the scope of the ‘secondary’ meaning of
19    ‘agriculture.’ ”).
20            Defendants contend the truck drivers are engaged in secondary farming, because they are
21    involved in the harvesting operation by receiving cut grain from the fields and delivering the grain
22    to the dairy farms. Plaintiffs’ position is that the truck drivers are not engaged in secondary
23    farming, because they haul the grain off the fields where it is harvested and they are not employed
24    by farmers. E.g., 29 C.F.R. § 780.118(b) (“ ‘[H]arvesting’ never extends to transportation or other
25    operations off the farm. Off-the-farm transportation can only be ‘agriculture’ when performed by
26    the farmer as an incident to his farming operations.”); NLRB v. Olaa Sugar Co., 242 F.2d 714, 718
27    (9th Cir. 1957).
28

                           PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                               OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                     16
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 23 of 32


1            Finally, Defendants argue that the weighers’ weighing of grain falls within the definition of
2     “preparation for market” under the secondary meanings of agriculture. Plaintiffs disagree for
3     several reasons, including that the grain is transported off the fields before it is weighed. See 29
4     C.F.R. § 780.118(b) (quoted in prior paragraph). Further, clerical, administrative and non-farm staff
5     are not exempt. See Farmers Reservoir, 337 U.S. at 769-70 (bookkeeper for independent company
6     that provided irrigation water to farmers did not fall within the agricultural exemption).
7            Accordingly, there is a bona fide dispute about Defendants’ liability under the FLSA.
8
             B.      The Settlement Process Was Procedurally Fair
9            “The court must consider whether the process by which the parties arrived at their settlement
10    is truly the product of arm’s length bargaining, rather than collusion or fraud.” Milburn, 2019 WL
11    1746056, at *9. A settlement is presumed to be fair if there is adequate discovery and genuine
12    arm’s-length bargaining. Id. (citing cases); Acosta, 2018 WL 646691, at *8 (same); see also, e.g.,
13    Harris v. Vector Mktg. Corp., No. 08–5198, 2011 WL 1627973, at *8 (N.D. Cal. Apr. 29, 2011)
14    (settlement negotiated after parties engaged in discovery and with the assistance of an experienced
15    private mediator indicated settlement was procedurally sound and non-collusive).
16           The proposed Settlement Agreement here is the product of arm’s-length negotiations. The
17    parties engaged in two separate mediations one year apart with highly experienced mediators.
18    (Martínez Decl. ¶ 15.) Prior to the mediations, the parties engaged in substantial discovery, both
19    formal and informal. (Id. ¶ 16.) Defendants provided Plaintiffs with time and payroll records for
20    the entire class, and Plaintiffs used this data to calculate damages and penalties. (Id. ¶ 16.)
21    Plaintiffs’ counsel also performed extensive legal research and factual analysis to reach an informed
22    understanding of the claims and the potential defenses, and of the strengths and weakness both for
23    class certification and on the merits, including by speaking to many class members. (Id. ¶ 17.)
24           The parties ultimately reached settlement through a mediator’s proposal after the second
25    mediation. (Martínez Decl. ¶ 15.) After the mediator’s proposal, the parties reached a written
26    memorandum of understanding memorializing the key terms of the proposed settlement, and then
27    continued to work together to formalize the proposed Settlement Agreement. (Id.)
28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    17
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 24 of 32


1            The proposed Settlement Agreement was thus the result of serious, informed, non-collusive
2     negotiations. See, e.g., Milburn, 2019 WL 1746056, at *9 (factor met where parties attended
3     mediation with a professional mediator; parties exchanged information regarding the damages
4     exposure and the strengths and weakness of plaintiff’s claims, both on the merits and for class
5     certification; and plaintiff’s counsel thoroughly investigated the merits, including engaging in
6     formal and informal discovery, and interviewing many class members); Acosta, 2018 WL 646691,
7     at *8 (factor met where, prior to mediation, defendants provided plaintiffs with data for class
8     members, which plaintiffs used to calculate damages; the parties attended mediation with an
9     experienced mediator; and after mediation the parties continued to work together to formulate the
10    settlement agreement); Ruch v. AM Retail Grp., Inc., No. 14–CV–05352–MEJ, 2016 WL 1161453,
11    at *11 (N.D. Cal. Mar. 24, 2016) (factor met where parties engaged in pre-mediation exchange of
12    information, participated in formal mediation which resulted in a written memorandum of
13    understanding memorializing the key terms of the proposed settlement, and spent several weeks
14    negotiating the long form settlement agreement).
15           C.      The Settlement Agreement Is Substantively Fair
16                   1.      The Settlement Amount Is Adequate
17           In determining whether the Settlement is substantively fair, the Court compares the value of
18    the settlement with the maximum potential recovery. Milburn, 2019 WL 1746056, *9; Nen Thio, 14
19    F. Supp. 3d at 1335. A settlement that represents only a fraction of the maximum potential recovery
20    is not per se unreasonable. E.g., Milburn, 2019 WL 1746056, *9 (citing In re Mego Fin. Corp. Sec.
21    Litig., 213 F.3d at 459).
22           The Settlement will provide substantial cash payments to all class members, depending on
23    each class member’s days and hours worked, and hourly rate of pay. (Martínez Decl. ¶¶ 7, 21;
24    Settlement Agreement ¶ 39.3.) The average award is estimated to be $2,186. (Martínez Decl. ¶ 21.)
25    The estimated maximum payment will be approximately $10,866 and the lowest payment will be
26    approximately $4. (Id.)
27

28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    18
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 25 of 32


1            The settlement fund is allocated between the class and the FLSA claims, with 68 percent
2     allocated to the class claims and 32 percent to the FLSA claim. (Martínez Decl. ¶ 20.) See Milburn,
3     2019 WL 1746056, at *10 (granting preliminary approval of settlement that allocated separate funds
4     for the FLSA class and the Rule 23 class).
5            The $450,000 payment represents approximately 67 percent of the estimated maximum
6     potential damages for the primary claims of the class (overtime wages, and meal and rest break
7     premiums). (Martínez Decl. ¶ 19.) In other words, the Settlement fund is expected to compensate
8     members of the class and collective action for a major percentage of the alleged damages. If the
9     maximum non-PAGA statutory penalties are included ($377,475 in waiting time penalties and
10    $170,000 in paystub violations), then the recovery rate is approximately 37 percent. (Id.) With
11    PAGA penalties (of approximately $204,000, and not including PAGA paystub penalties), the
12    recovery rate is approximately 31 percent if the PAGA penalties are unstacked, and 30 the PAGA
13    penalties are stacked.5 (Id.)
14           It is reasonable to discount the maximum recovery in order to settle the action now and
15    avoid the risks, uncertainties, and substantial delays in continued litigation. First, as discussed
16    above, the parties dispute whether the employees are covered by the agricultural exemption, and
17    they are not aware of any cases resolving whether the agricultural exemption applies under the
18    circumstances. Second, while Plaintiffs contend that employees were not provided with meal and
19    rest periods, Defendants dispute the allegation, and argue that employees were provided with meal
20    and rest periods but chose not to take them. This dispute raises issues both for class certification
21    and on the merits. Third, there were real concerns about the possibility of Defendants filing for
22    bankruptcy.
23           Finally, the settlement is structured for installment payments. Plaintiffs’ counsel determined
24    that this payment plan maximizes the recoverable amount while preventing Defendants from filing
25    bankruptcy. (Martínez Decl. ¶ 9.) Counsel relied on the opinion of a neutral and independent CPA
26

27    5  “Stacked” PAGA penalties are when all potential PAGA penalties are calculated for each Labor
      Code violation alleged. Schiller v. David’s Bridal, Inc., No. 1:10-CV-00616 AWI, 2010 WL
28    2793650, at *6 (E.D. Cal. July 14, 2010).
                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    19
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 26 of 32


1     who reviewed Defendants’ financial status, including financial statements, ledgers, and tax returns.
2     (Id.; see also Declaration of Michael P. Murray, CPA Regarding Review of Defendants’ Financial
3     Records, filed with this Motion.) The CPA determined that Defendants would not be able to pay
4     $450,000 all at once or over a shorter period than the payment schedule.
5            Accordingly, the Court should preliminarily approve the Settlement amount and structure.
6                    2.      The Attorney Fees and Costs Are Reasonable
7            At final approval, Class Counsel will seek attorney fees equal to 25 percent of the common
8     fund ($112,500). This is the benchmark for a reasonable fee award in this Circuit. In re Bluetooth
9     Headset Prods. Liability Litig., 654 F.3d 935, 942 (9th Cir. 2011).
10           The Settlement Agreement provides that Defendant will not contest the fee application, but
11    this is not an improper “ ‘clear sailing’ ” agreement under Bluetooth, 654 F.3d at 947. “The Ninth
12    Circuit has distinguished between clear-sailing provisions in settlements where the attorneys’ fees
13    are to come out of the settlement fund versus being paid by defendants in addition to the settlement
14    fund.” Arredondo v. Delano Farms Co., No. 1:09-CV-01247-MJS, 2017 WL 4340207, at *4 (E.D.
15    Cal. Sept. 29, 2017) (citing Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 961 n.5 (9th Cir. 2009)).
16    There is no indication of collusion or any other concern when fees are linked to the common fund as
17    a percentage of the fund, because Class Counsel’s interests are aligned with those of the class in
18    maximizing the total recovery. See id.; Betancourt v. Advantage Human Resourcing, Inc., No. 14-
19    CV-01788-JST, 2016 WL 344532, at *7 (N.D. Cal. Jan. 28, 2016) (“[A] ‘clear sailing provision
20    does not signal the possibility of collusion where, as here, Class Counsel’s fee will be awarded by
21    the Court from the same common fund as the recovery to the class.’ ” (citations omitted)); Pointer v.
22    Bank of Am., N.A., No. 2:14–CV–00525–KJM–CKD, 2016 WL 7404759, at *13 (E.D. Cal. Dec. 21,
23    2016) (“Although defendant agreed not to oppose class counsel’s request for attorney’s fees, those
24    fees will come from the settlement fund, so defendants’ agreement does not raise a substantial
25    concern here.”).
26

27

28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    20
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 27 of 32


1             This Court will likely cross check the requested amount with the lodestar amount at the final
2     approval stage. Milburn, 2019 WL 1746056, at *11. Plaintiffs note that the $112,500 in fees that
3     counsel will seek is less than the lodestar amount. (Martínez Decl. ¶ 30.)
4             At final approval, Class Counsel will seek no more than $8,900 in actual litigation costs.
5     (Settlement Agreement ¶ 38.1.)
6                    3.      The Incentive Payment Is Reasonable
7             Under the proposed Settlement Agreement and subject to Court approval, each Named
8     Plaintiffs will be awarded an incentive payment of $7,500 for his or her work on behalf of the class.
9     (Settlement Agreement ¶ 38.2.) Plaintiffs seek preliminary approval of the awards as reasonable.
10            Incentive payments, while discretionary, “ ‘are fairly typical in class action cases.’ ” In re
11    Online DVD-Rental Antitrust Litig., 779 F.3d 934, 943 (9th Cir. 2015) (quoting Rodriguez, 563 F.3d
12    at 958; Milburn, 2019 WL 1746056, at *11. Such awards are intended to compensate class
13    representatives for their work on behalf of the class, for financial or reputational risk in bringing the
14    lawsuit, and sometimes for their willingness to act as a private attorney general. Milburn, 2019 WL
15    1746056, at *11 (citing Rodriguez, 563 F.3d at 958–59). While a settlement may not grant
16    preferential treatment to class representatives or any class member, incentive payments do not
17    constitute preferential treatment. Acosta, 2018 WL 646691, at *8.
18            Here, the Named Plaintiffs have expended significant time and energy on this matter,
19    including participating in numerous strategy meetings, assisting Plaintiffs’ counsel in investigating
20    the case, speaking with many other workers about the case, and taking uncompensated time off
21    work to attend the two mediations. (Cisneros Decl. ¶¶ 3, 6, 7; Cortez Decl. ¶¶ 4, 5, 7, 8; Garcia
22    Decl. ¶¶ 3, 6-8; Gonzalez Decl. ¶¶ 4, 5, 7, 8; Guzman Decl. ¶¶ 4, 7, 8; Raygoza Decl. ¶¶ 4, 5, 7, 8;
23    Rodriguez Decl. ¶¶ 3, 6, 7; Toscano Decl. ¶¶ 4, 5, 7, 8; Martínez Decl. ¶ 24.) They have spent close
24    to or more than 60 hours working on the case. (Cisneros Decl. ¶ 7; Cortez Decl. ¶ 8; Garcia Decl.
25    ¶ 8; Gonzalez Decl. ¶ 8; Guzman Decl. ¶ 8; Raygoza Decl. ¶ 8; Rodriguez Decl. ¶ 7; Toscano Decl.
26    ¶ 8.)
27

28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    21
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 28 of 32


1            Further, the Named Plaintiffs have faced risks serving as class representatives, including fear
2     of retaliation by Defendants and being blacklisted from future jobs, lack of support from other
3     employees, and liability for costs if Defendants prevailed. (Cisneros Decl. ¶ 5; Cortez Decl. ¶ 6;
4     Garcia Decl. ¶ 5; Gonzalez Decl. ¶ 6; Guzman Decl. ¶ 6; Raygoza Decl. ¶ 6; Rodriguez Decl. ¶ 5;
5     Toscano Decl. ¶ 6; Martínez Decl. ¶ 25.)
6            They also agreed to a broad release of claims under the Settlement Agreement, including a
7     waiver of rights under California Civil Code § 1542. (Settlement Agreement ¶ 32; Cisneros Decl.
8     ¶ 8; Cortez Decl. ¶ 9; Garcia Decl. ¶ 9; Gonzalez Decl. ¶ 9; Guzman Decl. ¶ 9; Raygoza Decl. ¶ 9;
9     Rodriguez Decl. ¶ 9; Toscano Decl. ¶ 9.)
10           An incentive payment of $5,000 is “presumptive reasonable.” Taylor v. FedEx Freight, Inc.,
11    No. 1:13-CV-01137-DAD-BAM, 2016 WL 6038949, at *8 (E.D. Cal. Oct. 13, 2016). But courts
12    routinely approve higher awards where, as here, the Named Plaintiffs actively participate in the
13    litigation, face risks serving as class representatives, and enter broad releases of claims. E.g., Singh
14    v. Roadrunner Intermodal Servs., LLC, No. 1:15–cv–01497–DAD–BAM, 2019 WL 316814, at *11
15    (E.D. Cal. Jan. 24, 2019) (approving $7,500 incentive payments); Aguilar v. Wawona Frozen
16    Foods, No. 1:15-cv-00093-DAD-EPG, 2017 WL 2214936, at *8 (E.D. Cal. May 19, 2017) ($7,500);
17    Garnett v. ADT, LLC, No. CV 2:14-02851 WBS AC, 2016 WL 3538354, at *6 (E.D. Cal. June 28,
18    2016) ($7,500); Covillo v. Specialtys Café, No. C-11-00594 DMR, 2014 WL 954516, at *8 (N.D.
19    Cal. Mar. 6, 2014) ($8,000); see also, e.g., Nelson v. Avon Prod., Inc., No. 13-CV-02276-BLF, 2017
20    WL 733145, at *7 (N.D. Cal. Feb. 24, 2017) (approving $10,000 incentive payment, and explaining
21    that “[c]ourts in this Circuit routinely grant requests for an award over $5,000 where the particular
22    circumstances warrant such an award”).
23           The $7,500 incentive payments are also reasonable when compared to the average class
24    recovery of $2,186. See, e.g., Aguilar, 2017 WL 2214936, at *8 (E.D. Cal. May 19, 2017)
25    (approving $7,500 incentive payments where average class recovery was approximately $500);
26    Garnett, 2016 WL 3538354, at *6 (approving $7,500 incentive payment where average class
27    recovery was less than $1,500).
28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    22
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 29 of 32


1            Accordingly, the Court should preliminarily approve the incentive payments of $7,500 to
2     each Named Plaintiff for serving as a class representative.
3

4                    4.      The Narrow Release of Class and FLSA Claims
5            In evaluating preliminary approval, this Court considers whether the “release appropriately
6     tracks the claims at issue in this case.” Milburn, 2019 WL 1746056, at *12; see also Ruch, 2016
7     WL 1161453, at *11. The “Released Claims” are limited to all claims, whether known or unknown,
8     during the Relevant Time Period (December 7, 2013 to May 3, 2019), and that were alleged in the
9     Complaint based on the facts alleged in the Complaint. (Settlement Agreement ¶¶ 17, 19.)
10           All Settlement Class members who do not opt out will be deemed to have released
11    Defendants from the Released Claims. (Id. ¶ 31 (“[O]n the Effective Date, each member of the
12    Settlement Class shall be deemed to have jointly and severally released and forever discharged
13    Defendants from any and Released Claims.”); cf. id. ¶ 17 (“If a person opt-outs of the Class after
14    receiving the Class Notice, his or her California claims will not be released and will not barred by
15    res judicata in any future legal proceedings”).)
16           If an individual does not opt in to the FLSA action, then his or her FLSA claim will not be
17    released regardless of whether he or she is part of the Settlement Class. (Settlement Agreement
18    ¶ 39.4 (“Only workers who consent to join/opt-in to the FLSA action will be releasing their FLSA
19    claims. If a person does not submit a consent to join/opt-in to the FLSA action, that person’s FLSA
20    claim will not be released, regardless of whether he or she is part of the Class Settlement.”); id. ¶ 17
21    (last sentence).) This is consistent with the FLSA, which limits participation to individuals who opt
22    in to the action. Milburn, 2019 WL 1746056, at *12.
23           As noted, the Named Plaintiffs signed a broader release, including a waiver of rights under
24    California Civil Code § 1542. (Settlement Agreement ¶ 32.) See, e.g., Singh v. Roadrunner
25    Intermodal Servs., LLC, No. 1:15–cv–01497–DAD–BAM, 2018 WL 2412325, at *6 (E.D. Cal. May
26    29, 2018) (same), modified on other grounds, 2018 WL 4382202 (E.D. Cal. Sept. 13, 2018), and
27    final approval granted, 2019 WL 316814.
28

                          PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                              OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                    23
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 30 of 32


1     IV.     Notice
2             A.       The Proposed Method and Form of Class Notice Is Fair and Adequate
3     For Rule 23(b)(3) classes, including settlement classes, the Court “must direct to class members the
4     best notice that is practicable under the circumstances, including individual notice to all members
5     who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B); see also Fed. R. Civ.
6     P. 23(e)(1)(B) (“The court must direct notice in a reasonable manner to all class members who
7     would be bound by the proposal . . . .”).
8             That requirement is met here. Within five days of preliminary approval (assuming
9     approval), Defendants’ counsel will provide the Claims Administrator and Class Counsel with a list
10    of names and last known contact information for each member of the Settlement Class. (Settlement
11    Agreement ¶ 49.3(a); Exh. 1D, Implementation Schedule.) Within 14 days, the Claims
12    Administrator will send by first class mail the Class Notice and Dispute Form, in Spanish and
13    English, to each class member’s most recent address. (Id. ¶ 49.3(a)-(b) & Exh. 1D.) (The FLSA
14    Notice is address in the next section.) For each envelope returned as undeliverable within 45 days,
15    the Claims Administrator will make prompt and reasonable efforts to locate a correct address and
16    re-mail the documents to any new addresses obtained. (Id. ¶ 49.3(b).) See Milburn, 2019 WL
17    1746056, at *13 (finding similar notice process complied with Rule 23).
18            The contents of the proposed Class Notice also comply with Rule 23. (Martínez Decl., Exh.
19    1A, Class Notice.) As required, the Class Notice “clearly and concisely state[s] in plain, easily
20    understood language: (i) the nature of the action; (ii) the definition of the class certified; (iii) the
21    class claims, issues, or defenses; (iv) that a class member may enter an appearance through an
22    attorney if the member so desires; (v) that the court will exclude from the class any member who
23    requests exclusion; (vi) the time and manner for requesting exclusion; and (vii) the binding effect of
24    a class judgment on members under Rule 23(c)(3).” Fed. R. Civ. P. 23(c)(2)(B). (Class Notice,
25    ¶¶ 2-4, 7, 9, 16.)
26            The proposed Class Notice also provides additional information, including (1) the option to
27    do nothing to receive a settlement payment, to dispute the information on which the settlement
28

                           PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                               OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                     24
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 31 of 32


1     payment is based, and/or to object to the settlement; (2) the deadlines to mail an objection and the
2     Dispute Form; (3) the approximate timeline for receiving settlement check; and (4) the deductions
3     from the settlement fund, including for the incentive payments for the class representatives, and
4     attorney fees and costs. (Class Notice ¶¶ 1, 5-8, 11 & Exh. 1B (Dispute Form).)
5            B.      The FLSA Notice Is Proper
6            “[F]or proposed settlements under the FLSA, ‘the court must provide potential plaintiffs
7     ‘accurate and timely notice concerning the pendency of the collective action, so that they can make
8     informed decisions about whether or not to participate.’ ” Milburn, 2019 WL 1746056, at *13
9     (citations omitted).
10           Plaintiffs propose a FLSA Notice separate from the Class Notice. (Martínez Decl., Exh.
11    1A.) Based on prior experience Plaintiffs’ counsel believe it is clearer to provide separate notices.
12    (Martínez Decl. ¶ 5.) First, some individuals have no FLSA claim (the operators), so they might be
13    confused by receiving a notice discussing the FLSA claim. Second, separate notices makes it easier
14    to emphasize the difference between class and FLSA collective actions (primarily, the opt-in
15    requirement for FLSA actions). The proposed members of the FLSA collective action will also
16    receive a FLSA Consent to Join/Opt-in Form. (Martínez Decl., Exh. 1C.) All class and FLSA
17    documents will be sent in one envelope. (Martínez Decl. ¶ 5.)
18                                              CONCLUSION
19           For the foregoing reasons, Plaintiffs respectfully request that the Court preliminarily approve
20    the proposed Settlement Agreement; preliminarily certify the Settlement Class and conditionally
21    certify the collective action under the FLSA; appoint Plaintiffs’ counsel as Class Counsel and
22    appoint the Named Plaintiffs as class representatives; approve the proposed Class Notice, FLSA
23    Notice, FLSA Consent to Join/Opt-in Form, Dispute Form, and Implementation Schedule; approve
24    CPT Group Class Action Administrators as the Claims Administrator; and schedule a final fairness
25    hearing.
26    Dated: July 29, 2019                          Respectfully submitted,
27
                                                    LAW OFFICES OF JOHN E. HILL
28

                             PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                                 OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                                       25
     Case 1:17-cv-01647-DAD-SKO Document 23-1 Filed 07/30/19 Page 32 of 32


1
                                          By: /s/ Enrique Martinez
                                                  Enrique Martínez
2                                         Attorneys for Plaintiffs & Putative Class

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                     PLAINTIFFS’ MPA ISO MOTION FOR PRELIMINARY APPROVAL
                         OF CLASS AND COLLECTIVE ACTION SETTLEMENT
                                               26
